ORDER
PER CURIAM.
Farland Gilliehan (Movant) appeals the judgment denying his Rule 24.035 motion after an evidentiary hearing. Movant sought this relief following his guilty pleas to three counts- of second degree burglary and three counts of stealing $160 or more, in violation of sections 569.170 and 570.030, RSMo 1994, respectively. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).